Title: To John Adams from Oliver Wolcott, Jr., 19 May 1797
From: Wolcott, Oliver, Jr.
To: Adams, John



Treasury Department May 19th. 1797.

The Secretary of the Treasury in obedience to the direction of the President of the United States respectfully makes the following Report;
That the Letter of Governor Mifflin to the President of the United States dated the 12th Instant contains the following requests. –
1st. That the President would direct the American Ministers in Europe to use their influence to obtain permissions from the respective Governments for exporting from Great Britain, Holland, or Hamburgh, Ten thousand Stand of Arms, for the use of the Militia of the Commonwealth of Pennsylvania—
2nd. That as the proposed importation is an object of national utility that the President would submit to the Consideration of Congress the expediency of a remission of the duties payable on the importation of the said Arms;
It is the opinion of the Secretary that a compliance with the first mentioned request would be reasonable and proper, whenever the Governor shall be pleased to indicate the names of the Agents proposed to be employed;
On the second point the Secretary respectfully observes, that the recommendations of the President to Congress have generally if not always related to measures of general policy & that a deviation from this rule may be attended with inconvenience;—That an exemption from duties on Arms imported for a particular State would operate as a grant to that State & ought of course to be provided for by a special Law.
Of the policy of recommending a general repeal of the Duties on Arms imported into the United States doubts are entertained, as a manufacture would thereby be discouraged which it is the public Interest to encourage and support;
All which is respectfully submitted
Oliv Wolcott
Secy of the Treasy
I concur in the opinions expressed by the Secretary of the Treasury.

T. Pickering